DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 17 are objected to because of the following informalities: 
Claim 13, line 3, the comma before the conjunction "and" should be removed (change "direction, and" to --direction and--). A comma before a conjunction is used to separate two independent clauses. The "a pair of center main grooves disposed on both sides of the tire equator and continuously extending in a zigzag shape in the tire circumferential direction" is a dependent clause. 
Claim 13, line 3, "a plurality of crown blocks" should be --the plurality of crown blocks--
Claim 17, line 1, "a plurality of middle blocks" should be --the plurality of middle blocks--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2021/0362550) in view of Brown (US 6,530,405).
Regarding claim 1, Sakamoto discloses a tire comprising a tread portion with a pair of shoulder main grooves (main grooves 11), a crown region between the shoulder main grooves, and shoulder regions disposed outside the shoulder main grooves (see Fig. 2).
The crown region comprises a plurality of middle blocks that have a longitudinal shape in which a length L2 in the tire circumferential direction is larger than a length L1 in the tire axial direction (see annotated Fig. 2 below for the identified middle blocks). The middle blocks in Fig. 2 are clearly shown to have a circumferential length larger than their axial length.
A plurality of crown blocks are disposed on the tire equator such that each of crown block is located on both sides of the tire equator, and a pair of crown blocks is disposed between a pair of the middle blocks adjacent in the tire axial direction (see annotated Fig. 2).

    PNG
    media_image1.png
    588
    946
    media_image1.png
    Greyscale

Sakamoto does not disclose the land ratios of the crown region and the shoulder regions as 40 to 60%. In the same field of endeavor of tire treads, Brown teaches a tire comprising block elements wherein the tread surface comprises a central zone with a net-to-gross ratio (land ratio) of 50%  (col 5, line 35), shoulder zones with net-to-gross ratios (land ratio) of 44% (col 5, lines 38-43), and an overall net-to-gross ratio of about 50% (col 6, line 65), all falling within the claimed range. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified Sakamoto with the teachings of Brown to provide a tread region with net-to-gross ratios described above. One would have been motivated to improve wear and noise while maintaining overall traction performance (Brown, col 5, lines 47-50).
Regarding claim 10, the middle blocks have an axially inner edge that is bent to be convex toward the tire equator side (See Fig. 2).
Regarding claim 21, there are an equal number of crown blocks and middle blocks (see Fig. 2). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2021/0362550) in view of Brown (US 6530405) as applied to claim 1 above and further in view of Kishimoto (US 6,000,450).
Regarding claim 2, while Sakamoto does not expressly disclose the block's circumferential length to axial length, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the blocks to within the claimed length ratio range of 2.0 to 4.0 since: (1) Sakamoto clearly illustrates the middle blocks as having a circumferential length greater than the axial length with Figure 2 illustrating a length ratio of about 2 (Fig. 2); and (2) Kishimoto, similarly directed towards a tread comprising block pattern, teaches that it is preferable for blocks to have a block length to block width ratio of 1.5 to 3.0 to allow for the block to keep a proper rigidity balance between the circumferential direction and the axial direction, thereby maintaining the steering stability of the tire (col 5, lines 8-15).

Claims 1, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2016/0059638) in view of Brown (US 6530405).
Regarding claim 1, Matsuda discloses a tire comprising a tread portion with a pair of shoulder main grooves (shoulder main grooves 5), a crown region between the shoulder main grooves, and shoulder regions disposed outside the shoulder main grooves (see Fig. 1).
The crown region comprises a plurality of middle blocks that have a longitudinal shape in which a length L2 in the tire circumferential direction is larger than a length L1 in the tire axial direction (see 
A plurality of crown blocks are disposed on the tire equator such that each of crown block is located on both sides of the tire equator, and a pair of crown blocks is disposed between a pair of the middle blocks adjacent in the tire axial direction (see crown blocks 15 in Fig. 1). 
Matsuda does not disclose the land ratios of the crown region and the shoulder regions as 40 to 60%. In the same field of endeavor of tire treads, Brown teaches a tire comprising block elements wherein the tread surface comprises a central zone with a net-to-gross ratio (land ratio) of 50%  (col 5, line 35), shoulder zones with net-to-gross ratios (land ratio) of 44% (col 5, lines 38-43), and an overall net-to-gross ratio of about 50% (col 6, line 65), all falling within the claimed range. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified Matsuda with the teachings of Brown to provide a tread region with net-to-gross ratios described above. One would have been motivated to improve wear and noise while maintaining overall traction performance (Brown, col 5, lines 47-50).
Regarding claim 3, in Matsuda, a plurality of middle transverse grooves (middle axial grooves 12) separate middle blocks 16, and each middle block comprises a shallow groove 21 (Fig. 4) having depth smaller than that of the middle transverse groove ([0013,0025]).
Regarding claim 4, although Matsuda does not disclose a specific example within the claimed range, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the shallow groove depth as 40 to 60% of the depth of the middle transverse grooves since Matsuda teaches that the groove depth of the middle shallow grooves are not more than 50% of the groove depth of the middle axial grooves ([0085]), said range overlapping the claimed range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2016/0059638) in view of Brown (US 6530405) as applied to claim 3 above and further in view of Araki (US 2016/0332488).
Regarding claim 5, Matsuda and Brown do not specifically recite the groove width of the shallow groove being from 4% to 6% of the length L2 of each of the plurality of middle blocks in the circumferential direction.
Araki teaches [Figure 1] a tread pattern comprising blocks B comprising block auxiliary grooves 5 (shallow grooves) with a groove width W5 that is from 5% to 14% of the circumferential block length hB (L2) [Araki, Paragraph 0047], overlapping with the claimed range of from 4% to 6%. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configuring the shallow groove with width as claimed since Araki teaches providing shallow grooves with widths of 5 to 14% of the circumferential block length to allow for a decrease in heat dissipation effect when the tire rolls under load and the rigidity of the block to be maintained favorably to prevent wear resistance degradation ([0047]), said range overlapping the claimed range.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2016/0059638) in view of Brown (US 6530405) as applied to claim 3 above and further in view of Ohara (US 2008/0053585).
Regarding claims 6 and 7, Matsuda discloses a tire comprising blocks with shallow grooves but does not disclose a sipe at the bottom of the shallow groove. In the same field of endeavor of tires treads with shallow lateral grooves, Ohara teaches (Figs. 1, 4) a tread pattern with lateral grooves 2 (shallow grooves) supplied with a groove bottom sipe 5, wherein the depth D2 of the lateral grooves 2 (shallow grooves) is set to be 50% to 60% of D1 ([0043]), and the depth D3 of the groove bottom sipe 5 .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2016/0059638) in view of Brown (US 6530405) as applied to claim 3 above and further in view of  Takano (US 9731560).
Regarding claims 8 and 9, while Matsuda does not disclose at least one of two end surfaces of each of the plurality of middle blocks located at both ends in the tire circumferential direction has a stepped portion, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the blocks with a stepped portion at the block ends since Takano, similarly directed towards a tire tread, teaches configuring the lateral grooves which extend inwards from the shoulder main groove with at least one stepwise groove wall to enhance snow traction and reduce resonance noise (col 5, lines 7-67; col 7, lines 37-44; see Figs. 2, 4, and 5). Takano discloses 2 step portions in Fig. 4. 

Claims 1, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano (US 2010/0096055) in view of Brown (US 6530405).
Regarding claim 1, Shibano discloses a tire comprising a tread portion with a pair of shoulder main grooves (main grooves 4), a crown region between the shoulder main grooves, and shoulder regions disposed outside the shoulder main grooves (see Fig. 1).
The crown region comprises a plurality of middle blocks that have a longitudinal shape in which a length L2 in the tire circumferential direction is larger than a length L1 in the tire axial direction (length is 1.15 to 1.35 times the width, [0081]). A plurality of crown blocks are disposed on the tire equator such that each of crown block is located on both sides of the tire equator, and a pair of crown blocks is disposed between a pair of the middle blocks adjacent in the tire axial direction (see annotated Fig. 1 below; first and second crown blocks are between first and second middle blocks).
Shibano does not disclose the land ratios of the crown region and the shoulder regions as 40 to 60%. In the same field of endeavor of tire treads, Brown teaches a tire comprising block elements wherein the tread surface comprises a central zone with a net-to-gross ratio (land ratio) of 50%  (col 5, line 35), shoulder zones with net-to-gross ratios (land ratio) of 44% (col 5, lines 38-43), and an overall net-to-gross ratio of about 50% (col 6, line 65), all falling within the claimed range. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified Shibano with the teachings of Brown to provide a tread region with net-to-gross ratios described above. One would have been motivated to improve wear and noise while maintaining overall traction performance (Brown, col 5, lines 47-50).

    PNG
    media_image2.png
    599
    767
    media_image2.png
    Greyscale

Regarding claim 11, while Shibano does not disclose a specific example within the claimed range, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the circumferential length to axial length of the crown blocks to be within the claimed range of 0.85 to 1.15 since Shibano teaches that block length to block width ratio can control traction performance, rigidity, and wear energy ([0081-0082]) and provides an example block length to width ratio range of 1.15 to 1.35, said range overlapping the claimed ranges. Examiner notes that the middle blocks and crown blocks have substantially similar shapes, albeit reversed. 
As to claims 13, 14, 17, and 18, Shibano comprises a pair of center main grooves (3) and discloses block shapes which read on the claimed first internal, first external, second internal, second external, third internal, third external, fourth internal, and fourth external corner portions. See 
Regarding claims 15, 16, 19, and 20, denting parts 16 and 33 are dented inwards to a depth of 40-60% while marinating their top shape ([0051,0120,0121])--thus, there is one step formed. As to the depth, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the depth within the claimed range of 30 to 50% since Shibano teaches a depth of 40 to 60% ([0051,0121]), said range overlapping the claimed range.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C DYE/Primary Examiner, Art Unit 1749